COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re ExxonMobil Oil Corporation
Appellate case number:      01-22-00088-CV
Trial court case number:    2021-83044
Trial court:                113th District Court of Harris County
       On February 8, 2022, relator, ExxonMobil Oil Corporation, filed a petition for a
writ of mandamus. In its mandamus petition, relator argues that the trial court abused its
discretion by failing to enter a temporary restraining order to preserve the status quo
pending a hearing on its request for a temporary injunction.
       In connection with its mandamus petition, relator also filed a “Verified Motion for
Emergency Relief,” seeking “temporary relief in the form of a stay order.” Relator’s
motion sought a stay of the closing of a transaction for the purchase of several properties
between real parties in interest Landmark Industries, Landmark Industries Energy,
Landmark Petroleum, and Landmark Industries (collectively “Landmark”), on the one
hand, and Shell Retail and Convenience Operations on the other. On February 9, 2022, the
Court granted relator’s emergency motion, staying the closing of the transaction between
Landmark and Shell.
      On February 17, 2022, Landmark and Shell jointly filed an “Emergency Verified
Motion of Real Parties in Interest to Dissolve the February 9, 2022 Stay Order or, in the
Alternative, Require Relator to Post Bond.”
      We request a response to Landmark and Shell’s motion to dissolve the Court’s
February 9, 2022. The response is due to be filed with this Court no later than 9:00
a.m. on Tuesday, February 22, 2022.
      It is so ORDERED.

Judge’s signature:    /s/ Sherry Radack
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.

Date: February 18, 2022